Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on August 23, 2019.
3. 	Claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 08/23/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 4, 9-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neystadt et al (US 2010/0228989 A1).
	As per claim 1, Neystadt discloses:
	- a method comprising (Para [0017]),
	- receiving, at a storage system access point, a first access request from a client device, wherein the first access request specifies first data (first access request from a first device is received, Para [0018], Fig. 4”), 
	- attempting to execute the first access request (executing the request, Para [0119]”), 
	- transmitting to an external audit system a first message indicating that information corresponding to the first access request is to be recorded by the external audit system (information corresponding to access request are recorded by an external audit log, and message communicated between client device and accessed resources, Fig. 4, item 410, 472, 466, Para [0042], [0049]”), 
	- and in response to determining that the first data has been successfully accessed and that the information corresponding to the first access request has been successfully recorded by the external audit system, notifying the client device that the first access request has been successfully completed (determining data access is successful or failed and notifying the first client about access request is successful or denied, Para [0050], [0055]”).
	As per claim 2, rejection of clam 1 is incorporated, and further Neystadt discloses:
	- receiving, at the storage system access point, a second access request from the client device, wherein the second access request specifies second data (second access request from a second device is received, Para [0034], Fig. 4”), 
	- attempting to execute the second access request (executing the request, Para [0119]”),
- transmitting to the external audit system a second message indicating that information corresponding to the second access request is to be recorded by the external audit system (information corresponding to access request are recorded by an external audit log, and message communicated between client device and accessed resources, Fig. 4, item 472, 466, 430, Para [0042], [0049]”),
- and in response to determining that the second data has been successfully accessed, but that information corresponding to the second access request has not been recorded by the external audit system, notifying the client device that the second access request failed (determining data access is successful or failed and notifying the second client about access request is successful or denied, Para [0050], [0055]”).
As per claim 4, rejection of claim 2 is incorporated, and further Neystadt discloses:
- receiving, at the storage system access point, a third access request from the client device, wherein the third access request specifies third data (third access request from a third device is received, Para [0047], Fig. 4”), 
- attempting to execute the third access request (executing the request, Para [0119]”),
- in response to failing to successfully access the third data, notifying the client device that the third access request failed (determining data access is successful or failed and notifying the third client about access request is successful or failed, Para [0050], [0055]”).
As per claims 9-10 and 12, claims 9-10 and 12 are device claims corresponding to method claims 1-2 and 4 respectively and rejected under the same reason set forth to the rejection of claims 1-2 and 4 above.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Neystadt et al (US 2010/0228989 A1), in view of Petersen et al (US 2007/0162520 A1).
As per claim 3, rejection of claim 2 is incorporated, and further Neystadt discloses:
- wherein the second access request is a write request, and successfully accessing the second data includes performing a write operation associated with the second data (performing the write operation, Para [0031]), 
- and further in response to determining that the information corresponding to the second access request has not been recorded by the external audit system (access denied, therefore information corresponding to the request is not recorded, Para [0050]), 
Neystadt does not explicitly disclose rolling back the write operation associated with the second data. However, in the same field of endeavor Petersen in an analogous art disclose rolling back the write operation associated with the second data (rolling back the write operation, abstract, line 5-10, Para [0049]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Petersen in to the method of Neystadt. The modification would be obvious because one having ordinary skill in the art would be motivated to use access control to resources of Neystadt into the method of Petersen for the purpose of recording transaction of access information in a log store.
As per claim 11,
Claim 11 is a device claim corresponding to method claim 3 respectively and rejected under the same reason set forth to the rejection of claim 3 above.
9.	Claim 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neystadt et al (US 2010/0228989 A1), in view of Madhavan et al (US 2017/0293669 A1), and further in view of Monica et al (US 2019/0372779 A1).
As per claim 5, rejection of claim 1 is incorporated, and further Neystadt discloses:
- transmitting a proposed transaction for storage by the external audit system (transmitting proposed transaction (i.e. read, write, et. To auditing system, Fig. 4, Para [0039]), 
Neystadt does not explicitly discloses transmitting a multi-stage message from the storage system access point to the external audit system, wherein transmitting the multi-stage message includes. However, in the same field of endeavor Madhavan in an analogous art discloses transmitting a multi-stage message from the storage system access point to the external audit system, wherein transmitting the multi-stage message includes 
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Madhavan in to the method of Neystadt. The modification would be obvious because one having ordinary skill in the art would be motivated to use access control to resources of Neystadt into the method of Madhavan for the purpose of interaction between shared data structure using message exchange. 
Combined method of Neystadt and Madhaban does not explicitly disclose in response to receiving, at the storage system access point, a status message indicating that the information corresponding to the first access request has been successfully stored by the external audit system, transmitting a message indicating that the external audit system is to update a ledger to include an endorsed transaction corresponding to the proposed transaction. However, in the same field of endeavor Monica in an analogous art disclose in response to receiving, at the storage system access point, a status message indicating that the information corresponding to the first access request has been successfully stored by the external audit system, transmitting a message indicating that the external audit system is to update a ledger to include an endorsed transaction corresponding to the proposed transaction (Para [0136], changing (i.e. updating ledger, Para [0048], message including endorse transaction, Para [0110], [0127], [0132]”). 
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Monica in to the combined method of Neystadt and Madhavan. The modification would be obvious because one 
As per claim 13,
Claim 13 is a device claim corresponding to method claim 5 respectively and rejected under the same reason set forth to the rejection of claim 5 above.
10.	Claim 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Neystadt et al (US 2010/0228989 A1), in view of Madhavan et al (US 2017/0293669 A1).
As per claim 6, rejection of claim 1 is incorporated, 
Neystadt does not explicitly disclose a plurality of information elements atomically defining a compound operation associated with the first access request. However, in the same field of endeavor Madhavan in an analogous art disclose a plurality of information elements atomically defining a compound operation associated with the first access request (atomically defining a compound operation, Para [0069]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Madhavan in to the combined method of Neystadt. The modification would be obvious because one having ordinary skill in the art would be motivated to use access control to resources of Neystadt into the combined method of Madhavan for the purpose of grouping multiple transaction together.
Claim 14 is a device claim corresponding to method claim 6 respectively and rejected under the same reason set forth to the rejection of claim 6 above.
11.	Claim 7-8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Neystadt et al (US 2010/0228989 A1), in view of Silberman et al (US 10,484,343 B1).
As per claim 7, rejection of claim 1 is incorporated, and Nyestadt discloses:
- the first access request includes one of a read access request or a write access request (access request with read or write Para [0031]”), 
the external audit system is part of a blockchain network. However, in the same field of endeavor Silberman in analogous art disclose and the external audit system is part of a blockchain network (audit system is part of blockchain network, column 2, line 5-10”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Silberman in to the method of Neystadt. The modification would be obvious because one having ordinary skill in the art would be motivated to use access control to resources of Neystadt into the method of Silberman for the purpose of recording transaction between client and distributed ledger system.
As per claim 8, rejection of claim 1 is incorporated, and Nyestadt discloses:
- in response to determining that the information corresponding to the first access request has been successfully recorded by the external audit system (determining data access is successful or failed and notifying the first client about access request is successful or denied, Para [0050], [0055]”),
Nyestadt does not explicitly disclose recording the first access request in a log maintained by the storage system access point. However, in the same field of endeavor Silberman in analogous art disclose recording the first access request in a log maintained by the storage system access point (recording the access request in a log, column 2, line 5-10”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Silberman in to the method of Neystadt. The modification would be obvious because one having ordinary skill in the art would be motivated to use access control to resources of Neystadt into the method of Silberman for the purpose of recording transaction between client and distributed ledger system.
As per claims 15-16,

	As per claim 17, Silberman discloses:
	- a data storage system comprising: a first device including a processor and a network interface, the first device configured to implement a storage system access point, and to operate as a blockchain peer of a blockchain network (Fig. 1, column 4, line 50-67, column 5, line 1-10),
	- at least one network storage device coupled to the first device, the network storage device including a processor, a network interface, and a memory device ( Fig. 1, column 5, line 1-30”), 
	- an external audit system coupled to the first device, the external audit system including at least one processing device configured to operate as a blockchain orderer for the blockchain network (Fig. 1, column 4, line 5-65),
	- instruct the external audit system to record information corresponding to the first access request in a blockchain (transaction are loged into the blockchain, Fig. 1, column 6, line 20-35),
Silberman does not explicitly disclose the storage system access point configured to: receive a first access request from a client device coupled to the storage system access point via a communications network, wherein the first access request specifies first data; execute the first access request using the at least one network storage device. However, in the same filed of endeavor Silberman in an analogous art disclose the storage system access point configured to: receive a first access request from a client device coupled to the storage system access point via a communications network, wherein the first access request specifies first data; execute the first access request using the at least one network storage device (first access request from a first device is received, Para [0018], Fig. 4”), 
notify the client device that the first access request has been successfully completed in response to the information corresponding to the first access request being successfully recorded in the blockchain by the external audit system. However, in the same filed of endeavor Silberman in an analogous art disclose notify the client device that the first access request has been successfully completed in response to the information corresponding to the first access request being successfully recorded in the blockchain by the external audit system (determining data access is successful or failed and notifying the second client about access request is successful or denied, Para [0050], [0055]”).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Neystadt in to the combined method of Silberman. The modification would be obvious because one having ordinary skill in the art would be motivated to use access control to resources of Silberman into the method of Neystadt for the purpose of recording transaction between plurality of client and shared computing resources.
As per claim 18, rejection of claim 17 is incorporated, and further Neystadt discloses:
- execute a second access request (executing the request, Para [0119]”),
- instruct the external audit system to record information corresponding to the second access request in the blockchain; and in response to the information corresponding to the second access request failing to be recorded in the blockchain by the external audit system, notify the client device that the second access request failed (determining data access is successful or failed and notifying the second client about access request is successful or denied, Para [0050], [0055]”).
12.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Neystadt et al (US 2010/0228989 A1), in view of Silberman et al (US 10,484,343 B1), and further in view of Petersen et al (US 2007/0162520 A1).

- wherein the second access request is a write operation (performing write operation, Para [0031]),
Combined method of Neystadt and Silberman does not explicitly disclose rolling back the write operation. However, in the same field of endeavor Petersen in an analogous art disclose rolling back the write operation (rolling back the write operation, abstract, line 5-10, Para [0049]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Petersen in to the combined method of Neystadt and Silberman. The modification would be obvious because one having ordinary skill in the art would be motivated to use access control to resources of Neystadt and Silberman into the method of Petersen for the purpose of recording transaction of access information in a log store.
13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Neystadt et al (US 2010/0228989 A1), in view of Silberman et al (US 10,484,343 B1), and further in view of Madhavan et al (US 2017/0293669 A1).
As per claim 20, rejection of claim 17 is incorporated, 
Combined method of Neystadt and Silberman does not explicitly disclose a plurality of information elements atomically defining a compound operation associated with the first access request. However, in the same field of endeavor Madhavan in an analogous art disclose a plurality of information elements atomically defining a compound operation associated with the first access request (atomically defining a compound operation, Para [0069]).
Therefore, it would have been obvious to a person of the ordinary skill in the art at the effective filing date of the invention was made to incorporate the teaching of Madhavan in to the combined method of Neystadt and Silberman. The modification would be obvious because one 
				Contact Information
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138.  The examiner can normally be reached on M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167